Order affirmed. Memorandum: The mannér of assigning counsel upon arraignment of a defendant pursuant to seetion 308 of the Code of Criminal Procedure that was followed for many years in Genesee County does not meet with our approval. It appears, however, that such procedure has since been changed so as to comply literally with the seetion. Upon the record before us the appellant has not shown that the method of assignment of counsel deprived him of the right “ to take advantage of every opportunity and defense which was originally available to him”. (People v. Dolac, 3 A D 2d 351, 354, affd. 3 N Y 2d 945.) All concur. (Appeal from an order of Genesee County Court denying defendant’s application to set aside a conviction, excepting that it was held that section 480 of the Criminal Code was violated and the sentence was vacated and defendant was ordered produced for resentence.)
Present — MeCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.